IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 37804

STATE OF IDAHO,                                 )     2011 Unpublished Opinion No. 358
                                                )
       Plaintiff-Respondent,                    )     Filed: February 11, 2011
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
ROBERT W. HAMPTON,                              )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Judgment of conviction and unified sentence of thirty years, with a minimum
       period of confinement of fifteen years, for lewd conduct with a minor under
       sixteen and concurrent unified sentence of twenty-five years, with a minimum
       period of confinement of fifteen years, for sexual abuse of a minor under sixteen,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                     Before GRATTON, Chief Judge; LANSING, Judge;
                                and MELANSON, Judge

PER CURIAM
       Robert W. Hampton pled guilty to one count of lewd conduct with a minor under sixteen,
I.C. § 18-1508, and one count of sexual abuse of a minor under sixteen, I.C. § 18-1506. In
exchange for his guilty pleas, additional charges were dismissed. The district court sentenced
Hampton to a unified term of thirty years, with a minimum period of confinement of fifteen
years, for lewd conduct with a minor under sixteen and a concurrent unified term of twenty-five
years, with a minimum period of confinement of fifteen years, for sexual abuse of a minor under
sixteen. Hampton appeals.


                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hampton’s judgment of conviction and sentences are affirmed.




                                                   2